DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-9, received 1/28/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/28/2021 was considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga, U.S. Patent Application Publication Number 2017/0280036 A1 (hereafter Morinaga).
Regarding claim 1, Morinaga discloses an optical unit with an image stabilization function (see at least the abstract), comprising:
a movable body (see at least element(s) 17,12, and/or 11) having a camera module (see at least element(s) 10, 11) and a frame-shaped holder that surrounds the camera module from an outer peripheral side (see at least element 12);
a swing support mechanism that swingably supports the movable body around a swing center point set in advance on an optical axis of the camera module inside the movable body (see at least elements 20, 42 and Q); and
a fixing body that supports the movable body with the swing support mechanism interposed therebetween (see at least element 13),
wherein
the holder includes three or more of a plurality of protrusions that project radially (see at least element 20A, 20B and 20C),
the fixing body includes a plurality of arc surfaces that come into contact with each of the plurality of protrusions from an outer peripheral side (see at least element 42),

the arc surface is a concave curved surface obtained by transferring part of a virtual spherical surface centered on the swing center point (see at least element 42d, as well as paragraph(s) [0111], [0117]-[0119]).
Regarding claim 2, Morinaga discloses the limitations of claim 1 as set forth above, and wherein
each of the plurality of protrusions extends in a direction orthogonal to the optical axis (see at least element 20A, 20B and 20C), and the fixing body includes a frame-shaped case that surrounds the movable body from a radial outside (see at least element 13), and
the plurality of arc surfaces are provided on a radial inner surface of the fixing body (see at least element 42).
Regarding claim 3, Morinaga discloses the limitations of claim 2 as set forth above, and wherein the swing support mechanism includes three or four protrusions (see at least element 20A, 20B and 20C).
Regarding claim 4, Morinaga discloses the limitations of claim 1 as set forth above, and further comprising:
an image stabilization magnetic drive mechanism that causes the movable body to swing in a direction intersecting the optical axis (see at least elements 27 and 28, as well as paragraphs [0126]-[0134]) ,
wherein the image stabilization magnetic drive mechanism includes an image stabilization magnet fixed to one of the holder and the fixing body (see at least one of 
Regarding claim 5, Morinaga discloses the limitations of claim 1 as set forth above, and further comprising:
a rolling correction magnetic drive mechanism that causes the movable body to swing around the optical axis (see at least element 29, as well as paragraphs [0126]-[0134]),
wherein the rolling correction magnetic drive mechanism includes a rolling correction magnet fixed to one of the holder and the fixing body (see at least one of elements 29-1 and 29-2) and a rolling correction coil that is fixed to the other of the holder and the fixing body and faces the rolling correction magnet (see at least element 56, as well as paragraphs [0126]-[0134]).
Regarding claim 6, Morinaga discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion is in contact with each arc surface at a point so as to be slidable (see at least figures 36 or 37, wherein tip positions of 20A contact a point on 71a, 71b, 73a, 73b and/or 73c).
Regarding claim 7, Morinaga discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion is in contact with each arc surface on a surface so as to be slidable (see at least figures 7 and 8, elements 42d, 20A, 20B and 20C).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1 (hereafter Kim).
Regarding claim 1, Kim discloses an optical unit with an image stabilization function (see at least paragraph [0016]), comprising:
a movable body (see at least element(s) 200, and/or 310) having a camera module (see at least element(s) 201, 220) and a frame-shaped holder that surrounds the camera module from an outer peripheral side (see at least element 310);
a swing support mechanism that swingably supports the movable body around a swing center point set in advance on an optical axis of the camera module inside the movable body (see at least element 310S and/or 316, and 320S; and figure 2a, yaw and pitch tilt around the X and Y axis); and
a fixing body that supports the movable body with the swing support mechanism interposed therebetween (see at least element 320),
wherein
the holder includes three or more of a plurality of protrusions that project radially (see at least element(s) 310S, 316),
the fixing body includes a plurality of arc surfaces that come into contact with each of the plurality of protrusions from an outer peripheral side (see at least element 320S),
the swing support mechanism includes the plurality of protrusions and the plurality of arc surfaces (see at least element 310S and/or 316, and 320S), and

Regarding claim 2, Kim discloses the limitations of claim 1 as set forth above, and wherein
each of the plurality of protrusions extends in a direction orthogonal to the optical axis (see at least element(s) 310S, 316), and the fixing body includes a frame-shaped case that surrounds the movable body from a radial outside (see at least element 320), and
the plurality of arc surfaces are provided on a radial inner surface of the fixing body (see at least element 320S).
Regarding claim 3, Kim discloses the limitations of claim 2 as set forth above, and wherein the swing support mechanism includes three or four protrusions (see at least element 310SR1 through 310SR4).
Regarding claim 4, Kim discloses the limitations of claim 1 as set forth above, and further comprising:
an image stabilization magnetic drive mechanism that causes the movable body to swing in a direction intersecting the optical axis (see at least element 340, as well as paragraphs [0149]-[0169]),
wherein the image stabilization magnetic drive mechanism includes an image stabilization magnet fixed to one of the holder and the fixing body (see at least one of elements 341m, 342m) and an image stabilization coil that is fixed to the other of the 
Regarding claim 5, Kim discloses the limitations of claim 1 as set forth above, and further comprising:
a rolling correction magnetic drive mechanism that causes the movable body to swing around the optical axis (see at least figures 7 and 8a, element 340, as well as paragraphs [0149]-[0169]),
wherein the rolling correction magnetic drive mechanism includes a rolling correction magnet fixed to one of the holder and the fixing body (see at least one of elements 341m, 342m) and a rolling correction coil that is fixed to the other of the holder and the fixing body and faces the rolling correction magnet (see at least elements 341c, 342c).
Regarding claim 6, Kim discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion is in contact with each arc surface at a point so as to be slidable (see at least figure 5, elements 316 and 320S).
Regarding claim 7, Kim discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion is in contact with each arc surface on a surface so as to be slidable (see at least figure 5, element 316 and 320S).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga, U.S. Patent Application Publication Number 2017/0280036 A1 (hereafter Morinaga) in view of Lam, U.S. Patent Application Publication Number 2016/0109681 A1 (hereafter Lam).
Regarding claim 8, Morinaga discloses the limitations of claim 7 as set forth above, and wherein
a tip surface of each protrusion or each arc surface has irregularities (see at least figures 36 or 37, element(s) 71a, 71b, 73a, 73b and/or 73c), but does not specifically disclose that grease is applied between a tip surface of each protrusion and each arc surface.
However, Lam teaches an optical unit for optical image stabilization wherein lubricant, oil, grease, or liquid may be used between elements to reduce friction (see at least the abstract, and paragraphs [0058] and [0064] of Lam).
Additionally, it is well-known to those of ordinary skill in the optical arts to use a type of grease to reduce friction between movable and touching parts.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have grease be applied between a tip surface of each protrusion and each arc surface, for the purpose of achieving the predictable result of reducing friction and wear between parts that come into contact and move with respect to one another, while having a reasonable expectation for success, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga, U.S. Patent Application Publication Number 2017/0280036 A1 (hereafter Morinaga) in view of Hirota et al., U.S. Patent Application Publication Number 2006/0055787 A1 (hereafter Hirota).
Regarding claim 9, Morinaga discloses the limitations of claim 7 as set forth above, but does not specifically disclose a coating layer having a hardness higher than that of each protrusion is provided on a tip surface of each protrusion.
However, Hirota teaches an optical unit for optical image stabilization wherein a surface layer having a hardness higher than that of an underlying layer may be used such that a low weight may be achieved while also having an anti-wear property and ensuring durability against friction (see at least the abstract, figures 18-19, elements 41, 411, 32a, and paragraphs [0119]-[0127] of Hirota).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical unit of Morinaga to include the teachings of Hirota so that a coating layer having a hardness higher than that of each protrusion is provided on a tip surface of each protrusion, for the purpose of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1 (hereafter Kim) in view of Lam, U.S. Patent Application Publication Number 2016/0109681 A1 (hereafter Lam).
Regarding claim 8, Kim discloses the limitations of claim 7 as set forth above, and wherein
a tip surface of each protrusion or each arc surface has irregularities (see at least figure 5, element(s) 310S and/or 316), but does not specifically disclose that grease is applied between a tip surface of each protrusion and each arc surface.
However, Lam teaches an optical unit for optical image stabilization wherein lubricant, oil, grease, or liquid may be used between elements to reduce friction (see at least the abstract, and paragraphs [0058] and [0064] of Lam).
Additionally, it is well-known to those of ordinary skill in the optical arts to use a type of grease to reduce friction between movable and touching parts.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have grease be applied between a tip surface of each protrusion and each arc surface, for the purpose of achieving the predictable result of reducing friction and wear between parts that come into contact and move with respect to one another, while having a reasonable expectation for success, since all the claimed elements were known in the prior art and one skilled in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1 (hereafter Kim) in view of Hirota et al., U.S. Patent Application Publication Number 2006/0055787 A1 (hereafter Hirota).
Regarding claim 9, Kim discloses the limitations of claim 7 as set forth above, but does not specifically disclose a coating layer having a hardness higher than that of each protrusion is provided on a tip surface of each protrusion.
However, Hirota teaches an optical unit for optical image stabilization wherein a surface layer having a hardness higher than that of an underlying layer may be used such that a low weight may be achieved while also having an anti-wear property and ensuring durability against friction (see at least the abstract, figures 18-19, elements 41, 411, 32a, and paragraphs [0119]-[0127] of Hirota).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical unit of Kim to include the teachings of Hirota so that a coating layer having a hardness higher than that of 

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yasuda, US 2015/0195460 A1 discloses an optical unit as described in at least claim 1 (figs. 7-9, elements 203, 101, 102, 207, 206, 2071); and
Cho, US 20160299312 A1 discloses an optical unit having a protrusion and multiple arc surfaces (fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/22/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872